DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 01/11/2022, in which, claims 1-9, are pending. Claims 1 and 9 are independent. Claims 2-8, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) claims 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwami et al. (USPAP 2017/0029231).

Referring to claim 1, Iwami teaches an image reading apparatus ([a printer 1, i.e., image forming apparatus of fig 1 is an electro-photographic laser beam printer that forms a four-color toner image. as shown in fig 1]), comprising: a stacking tray on which a sheet is to be stacked; a pickup roller configured to feed the sheet stacked on the stacking tray ([a printer body 100, and a paper deck 101 arranged adjacent to the printer body 100] see 0021-0022]);
 a separating portion configured to separate sheets fed by the pickup roller one by one; ([as illustrated in FIGS. 1 and 5, the sheet conveyance apparatus 200A can adopt a configuration where the bent conveyance guide pair 415A is bent upward with respect to the drive roller 301A and the driven roller 301B] see 0046]), a conveyance path along which the sheet separated by the separating portion is conveyed, wherein the conveyance path ([the bent conveyance guide pair 415A, i.e. a conveying path] see fig 1]) includes a curved portion that is curved as viewed in a width direction orthogonal to a sheet conveyance direction; [see 0048, the bent conveyance guide pair arranged downstream in the sheet conveyance direction of the roller unit 300A having the above configuration can either be bent downward as illustrated in FIG. 7A or be bent upward as illustrated in FIG. 7B]);
a reading unit  ([21 of fig 1]) configured to read an image on the sheet conveyed along the conveyance path; ([an image forming unit 8 forming an image on a sheet, and a reader unit 21 arranged above the image forming unit 8, see 0021]);
 a roller pair ([311A, 311B ) configured to convey the sheet separated by the separating portion to the reading unit ([21 of fig 1]) via the curved portion ([the bent portion i.e. curved portion, and conveyance guide pair 415 is bent downward with respect to the drive roller 301A and the driven roller 301B, see 0046]); 
a first conveyance guide ([415 of fig 1]) facing a first side of the sheet and forming the conveyance path; ([a bent conveyance guide pair 415 formed in a bent shape toward the sheet conveyance direction and guiding sheets to the downstream conveyance roller pair 311 see 0029-0030]);
a second conveyance guide facing a second side of the sheet opposite to the first side and forming the conveyance path with the first conveyance guide ([the bent conveyance guide pair 415A is bent upward with respect to the drive roller 301A and the driven roller 301B] see 0046]); and
 a movable guide extending downstream of the nip portion in the sheet conveyance direction([see 0032] the driven roller 301B contacts the drive roller 301A to form a nip N, i.e., contact portion, and is driven to rotate along with the rotation of the drive roller 301A]), and configured to be rotatable around a rotation center positioned upstream of a nip portion of the roller pair in the sheet conveyance direction, ([the sheet having an image formed on a first surface by the secondary transfer roller 41 is guided toward a reverse conveyance path 52 by a switching member 51]), and to be in contact with the first side of the sheet downstream of the nip portion in the sheet conveyance direction, wherein the movable guide is moved so that a downstream end portion of the movable guide in the sheet conveyance direction is separated from the second conveyance guide, (the sheet guided to the reverse conveyance path 52 is subjected to switch-back, and guided via a switching member 53 to a duplex conveyance path. See 0028]).

Referring to claim 2, Iwami teaches an image reading apparatus ([a printer 1, i.e., image forming apparatus of fig 1 is an electro-photographic laser beam printer that forms a four-color toner image. as shown in fig 1]), wherein the first conveyance guide is positioned outside the conveyance path at the curved portion as viewed in the width direction, ([a bent conveyance guide pair 415 formed in a bent shape toward the sheet conveyance direction and guiding sheets to the downstream conveyance roller pair 311 see 0029-0030]).

Referring to claim 3, Iwami teaches an image reading apparatus ([a printer 1, i.e., image forming apparatus of fig 1 is an electro-photographic laser beam printer that forms a four-color toner image. as shown in fig 1]), wherein the first conveyance guide is positioned inside the conveyance path at the curved portion as viewed in the width direction, ([a bent conveyance guide pair 415 formed in a bent shape toward the sheet conveyance direction and guiding sheets to the downstream conveyance roller pair 311 see 0029-0030]).

Referring to claim 4, Iwami teaches an image reading apparatus ([a printer 1, i.e., image forming apparatus of fig 1 is an electro-photographic laser beam printer that forms a four-color toner image. as shown in fig 1]), wherein the first side of the sheet is an upper side of the sheet in a state where the sheet is stacked on the stacking tray (stacking tray shown of fig 1]).

Referring to claim 5, Iwami teaches an image reading apparatus ([a printer 1, i.e., image forming apparatus of fig 1 is an electro-photographic laser beam printer that forms a four-color toner image. as shown in fig 1]), wherein the movable guide is in contact with the second conveyance guide in a state where the roller pair is not conveying the sheet, and wherein the movable guide is separated from the second conveyance guide by being pressed by the sheet in a state where the roller pair is conveying the sheet ([the sheet having an image formed on a first surface by the secondary transfer roller 41 is guiding toward a reverse conveyance path 52 by a switching member 51]).

Referring to claim 6, Iwami teaches an image reading apparatus ([a printer 1, i.e., image forming apparatus of fig 1 is an electro-photographic laser beam printer that forms a four-color toner image. as shown in fig 1]), further comprising an urging member configured to urge the movable guide in a direction in which the downstream end portion of the movable guide approaches the second conveyance guide, ([the sheet having an image formed on a first surface by the secondary transfer roller 41 is guided toward a reverse conveyance path 52 by a switching member 51]),

Referring to claim 7, Iwami teaches an image reading apparatus ([a printer 1, i.e., image forming apparatus of fig 1 is an electro-photographic laser beam printer that forms a four-color toner image. as shown in fig 1]), further comprising roller members including the roller pair, wherein, among the roller members, the roller pair is those roller members closest to the separating portion in the sheet conveyance direction.

Referring to claim 8, Iwami teaches an image reading apparatus ([a printer 1, i.e., image forming apparatus of fig 1 is an electro-photographic laser beam printer that forms a four-color toner image. as shown in fig 1]), further comprising another movable guide extending downstream of the nip portion in the sheet conveyance direction and configured to be rotatable around another rotation center positioned upstream of the nip portion in the sheet conveyance direction, and to be in contact with the first side of the sheet downstream of the nip portion in the sheet conveyance direction, wherein the roller pair is disposed between the movable guide and the other movable guide, ([the sheet having an image formed on a first surface by the secondary transfer roller 41 is guided toward a reverse conveyance path 52 by a switching member 51]).

Referring to claim 9, Iwami teaches an image reading apparatus ([a printer 1, i.e., image forming apparatus of fig 1 is an electro-photographic laser beam printer that forms a four-color toner image. as shown in fig 1]), comprising: a stacking tray on which a sheet is to be stacked; a pickup roller configured to feed the sheet stacked on the stacking tray ([a printer body 100, and a paper deck 101 arranged adjacent to the printer body 100] see 0021-0022]);
 a separating portion configured to separate sheets fed by the pickup roller one by one; ([as illustrated in FIGS. 1 and 5, the sheet conveyance apparatus 200A can adopt a configuration where the bent conveyance guide pair 415A is bent upward with respect to the drive roller 301A and the driven roller 301B] see 0046]), a conveyance path along which the sheet separated by the separating portion is conveyed, wherein the conveyance path ([the bent conveyance guide pair 415A, i.e. a conveying path] see fig 1]) includes a curved portion that is curved as viewed in a width direction orthogonal to a sheet conveyance direction; [see 0048, the bent conveyance guide pair arranged downstream in the sheet conveyance direction of the roller unit 300A having the above configuration can either be bent downward as illustrated in FIG. 7A or be bent upward as illustrated in FIG. 7B]);
a reading unit  ([21 of fig 1]) configured to read an image on the sheet conveyed along the conveyance path; ([an image forming unit 8 forming an image on a sheet, and a reader unit 21 arranged above the image forming unit 8, see 0021]);
 a roller pair ([311A, 311B ) configured to convey the sheet separated by the separating portion to the reading unit ([21 of fig 1]) via the curved portion ([the bent portion i.e. curved portion, and conveyance guide pair 415 is bent downward with respect to the drive roller 301A and the driven roller 301B, see 0046]); 
a first conveyance guide ([415 of fig 1]) facing a first side of the sheet and forming the conveyance path; ([a bent conveyance guide pair 415 formed in a bent shape toward the sheet conveyance direction and guiding sheets to the downstream conveyance roller pair 311 see 0029-0030]);
a second conveyance guide facing a second side of the sheet opposite to the first side and forming the conveyance path with the first conveyance guide ([the bent conveyance guide pair 415A is bent upward with respect to the drive roller 301A and the driven roller 301B] see 0046]); and
 a movable guide extending downstream of the nip portion in the sheet conveyance direction([see 0032] the driven roller 301B contacts the drive roller 301A to form a nip N, i.e., contact portion, and is driven to rotate along with the rotation of the drive roller 301A]), and configured to be rotatable around a rotation center positioned upstream of a nip portion of the roller pair in the sheet conveyance direction, ([the sheet having an image formed on a first surface by the secondary transfer roller 41 is guided toward a reverse conveyance path 52 by a switching member 51]), and to be in contact with the first side of the sheet downstream of the nip portion in the sheet conveyance direction, wherein the movable guide is moved so that a downstream end portion of the movable guide in the sheet conveyance direction is separated from the second conveyance guide, (the sheet guided to the reverse conveyance path 52 is subjected to switch-back, and guided via a switching member 53 to a duplex conveyance path. See 0028]).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677